Citation Nr: 1433073	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for eye disorders.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

4.  Entitlement to an initial compensable disability rating for erectile dysfunction (ED).

5.  Entitlement to an initial compensable disability rating for residuals of appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had verified periods of active service from April 1978 to April 1981, June 1992 to June 1993, June 1993 to June 1995, June 1995 to May 1996, June 1996 to May 1997, and September 2005 to August 2008.  He served in Iraq from October 2005 to October 2006.  He had additional periods of active service, the dates of which have not been verified, and had a total of at least twenty years of active service.  He also had National Guard service.

This appeal comes before the Board of Veterans' Appeals from an April 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the United States Department of Veterans Affairs.  In that decision, the RO denied service connection for eye disorders and a respiratory disorder.  The RO granted service connection for bilateral hearing loss, ED, and residuals of appendectomy, and assigned 0 percent, noncompensable disability ratings for each of those disorders.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issue of a higher disability rating for residuals of appendectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has refractive error (myopia, presbyopia, and an astigmatism), but has not been found to have any other eye disorder.

2.  The Veteran does not have a current respiratory disorder.

3.  From separation from service, the Veteran's hearing impairment has been no worse than Level III impairment in the right ear and Level I impairment in the left ear.

4.  The Veteran has ED, but does not have visible deformity of the penis.


CONCLUSIONS OF LAW

1.  No eye disorder that is a disease or injury for purposes of service connection and VA disability compensation was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2013).

2.  No respiratory disorder was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303.

3.  From separation from service, the Veteran's bilateral hearing loss has not met the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85 (2013).

4.  The Veteran's ED does not meet the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in an October 2008 letter, issued before the initial unfavorable decision on the claims on appeal.  In that letter, VA advised the Veteran what information was needed to substantiate his claims.  VA also advised the Veteran how VA assigns disability ratings and effective dates.  The letter also stated who was to provide the evidence.

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, and reports of VA medical examinations.  The Veteran has had VA examinations that adequately addressed the claims that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims on appeal, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claims that the Board is deciding at this time.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Eye Disorders

The Veteran contends that he has eye disorders that began during service.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Refractive error of the eye, however, is not a disease or injury for purposes of service connection and VA disability compensation.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

In his September 2008 claim for service connection and compensation for several disabilities, the Veteran included disability of the eyes.

The Veteran's service treatment records reflect that from 1981 he was found to have mild refractive error.  At an eye examination in January 2002, he reported decreased near and distant visual acuity.  The examiner found that the Veteran had bilateral myopia, presbyopia, and an astigmatism in the right eye.  The examiner provided a prescription for glasses.  Treatment records from 2003 and 2005 reflect the Veteran's reports that he at least sometimes wore glasses.  In January 2003, an examining optometrist indicated that he suspected that the Veteran had glaucoma.

The Veteran had a VA eye examination in November 2008.  He reported that he had blurred visual acuity, and needed glasses.  The examiner found that the Veteran had myopia and presbyopia in both eyes, and an astigmatism in the right eye.  The examiner did not report any evidence of glaucoma.

The Veteran has not reported, and medical records have not shown, that he has any eye disorder other than refractive error.  As the Veteran has not been found to have any eye disorder that is considered a disease or injury for VA disability compensation purposes, the preponderance of the evidence is against service connection for any eye disorder.

Respiratory Disorder

The Veteran sought service connection for breathing problems.  He has related breathing problems to exposure to asbestos during service, and to Gulf War service, during which he states he was exposed to ammonia.  

The Veteran's service treatment records do not show any complaints of breathing problems or findings of any chronic respiratory disorder.

The Veteran had a VA general medical examination in November 2008.  He reported a "30-pack-year" history of cigarette smoking.  He reported that he had mild dyspnea on exertion with fast walking, and that he did not run.  The examiner found an open airway in the nose and throat, and found clear lungs.  Chest x-rays showed no acute cardiopulmonary process.  The examiner found that, despite service exposures to asbestos and Gulf War hazards, there was no clinical evidence of lung disease.

The evidence in the claims file does not contain any other medical finding of a chronic or recurrent respiratory disorder.

While the Veteran has reported breathing problems manifested by mild dyspnea on exertion, clinicians who have seen him have not found any respiratory disorder.  The Veteran is competent to report his shortness of breath, but the clinical findings carry greater evidentiary weight on the question of whether he has a current respiratory disorder.  The preponderance of the evidence indicates that he does not have a current respiratory disorder.  In the absence of a current respiratory disorder, the Board denies service connection for a respiratory disorder.

Hearing Loss

The Veteran appealed the initial 0 percent disability rating that the RO assigned for his bilateral hearing loss.  VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2013).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 0 percent rating in effect for the Veteran's hearing loss is effective from the initial effective date of service connection, which is the day after his separation from service.  The Board will consider whether higher ratings are warranted for any period since separation from service.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.  When certain exceptional patterns of hearing impairment are present, hearing may be evaluated under a separate table, Table VIa, if evaluation under that table would result in a higher hearing impairment level numeral.  See 38 C.F.R. § 4.86 (2013).  The Veteran's hearing impairment is not in any of the patterns described in 38 C.F.R. § 4.86, so his hearing impairment can be evaluated under 38 C.F.R. § 4.85 and Tables VI and VII.  Tables VI and VII are reproduced below.


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

The Veteran had a VA audiological examination in November 2008.  On that evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
65
60
LEFT
5
5
50
50
50

The puretone threshold average was 60 decibels in the right ear and 39 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 94 percent in the left ear.  The hearing impairment levels were III in the right ear and I in the left ear.  The test results were consistent with a 0 percent rating.  The VA examination was conducted in accordance with 38 C.F.R. § 4.85(a), and the examiner noted the Veteran's perception of impairment of hearing.  The Board finds that the VA examination was adequate for rating purposes and is entitled to great probative value.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The 2008 examination is the only post-service testing of the Veteran's hearing that is of record.  He has not asserted that his hearing has worsened since that testing.  The Veteran's hearing impairment, as shown in the 2008 testing, is consistent with a 0 percent disability rating.  There is no evidence of hearing impairment that meets the criteria for a higher, compensable rating.  The Board therefore denies a higher rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's hearing loss has not required frequent hospitalizations, and there is no contention or other evidence that his hearing loss produces marked interference with capacity for employment.  The rating criteria provide for higher ratings for greater levels of hearing impairment.  Thus, the Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture, it is practical to evaluate his hearing loss under the rating schedule, and it is not necessary to refer the rating of the hearing loss for consideration of an extraschedular rating.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not suggested that his hearing loss, combined with his other service-connected disabilities, makes him unable to work.  Therefore the record does not raise the issue of unemployability.

ED

In the April 2009 rating decision, the RO granted service connection for ED, and assigned a 0 percent disability rating.  The RO also granted, related to the Veteran's ED, special monthly compensation (SMC) based on loss of use of a creative organ.  The Veteran has appealed for a higher disability rating for his ED.

The RO rated the Veteran's ED as noncompensable by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical location and the symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2013).  While there is no diagnostic code that specifically addresses ED, Diagnostic Code 7522 addresses loss of erectile power, which is the symptomatology that the Veteran has described.  Diagnostic Code 7522 is the only diagnostic code that specifically addresses erectile function, and is therefore the most appropriate code for evaluating the Veteran's ED.  Under Diagnostic Code 7522, deformity of the penis with loss of erectile power is rated as 20 percent disabling.

The Veteran had a consultation in June 2008 with Conway Urology in Conway, Arkansas.  He reported ED.  The consulting physician found that the Veteran's penis appeared essentially normal.  On VA examination in November 2008, the Veteran reported having ED since 2006.  The examiner found that the Veteran's had bilateral descended testicles, with no hernias.

Clinicians have found that the Veteran does not have deformity of the penis.  When the criteria for a compensable rating under a diagnostic code are not met, and the rating schedule does not provide for a 0 percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  In the case of evaluation under Diagnostic Code 7522, when both deformity of the penis and loss of erectile power are not shown, a 0 percent rating will be assigned.  As the Veteran does not have deformity of the penis, the existing 0 percent rating is the appropriate rating under Diagnostic Code 7522, and his ED does not warrant a higher rating.

As noted above, the RO granted, based on the Veteran's ED, SMC based on loss of use of a creative organ, in accordance with 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1).  Thus, while a compensable rating under Diagnostic Code 7522 is not warranted for the Veteran's PTSD, compensation, in the form of SMC, is in effect for that disorder.

The Veteran's ED has not required frequent hospitalizations, and there is no contention or other evidence that ED produces marked interference with capacity for employment.  The rating criteria provide for a higher ratings for greater disability, that is, ED accompanied by deformity of the penis.  Thus, the Veteran's ED does not present an exceptional or unusual disability picture, it is practical to evaluate his ED under the rating schedule, and it is not necessary to refer the rating of the ED for consideration of an extraschedular rating.  The Veteran has not suggested that his ED, combined with his other service-connected disabilities, makes him unable to work.  Therefore the record does not raise the issue of unemployability.


ORDER

Entitlement to service connection for eye disorders is denied.

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

Entitlement to a compensable disability rating for ED is denied.


REMAND

The Board is remanding, for the development of additional evidence, the Veteran's claim for a higher disability rating for residuals of appendectomy.  In a VA general medical examination in November 2008, the examiner found that the Veteran's appendectomy scar was well healed, and that the abdomen and scar had no tenderness.  In February 2011, the Veteran wrote that his appendectomy scar was deep and caused soreness and discomfort.  As the symptoms he described in 2011 differed from the findings on the 2008 examination, the Board is remanding the issue for a new examination to determine the current residuals of the appendectomy.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the current residuals of the Veteran's appendectomy.  Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review.  Ask the examiner to examine, measure, and describe the scar residual to the Veteran's appendectomy.  Ask the examiner to state whether the scar is deep or superficial, and whether it is linear or nonlinear.  Ask the examiner to report whether there is evidence of tenderness, pain, discomfort, or instability of the scar.  Ask the examiner to indicate whether there is evidence of abdominal discomfort residual to the appendectomy.


4.  Thereafter, review the expanded record and consider the remanded claim.  If the claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


